Mr. Justice Teller
delivered the opinion of the court.
This matter is before us to review an order of the Public Utilities Commission. The petitioner was the owner of the gas plant in the Town of Burlington, this state, and complained to the Public Utilities Commission that the City of Burlington had, under an ordinance providing for a bond issue.for the purpose of extending the water system of the town, constructed and put into operation an electric light plant, and was in competition with the petitioner in the matter of furnishing light.
The petitioner claimed that the Town of Burlington had not complied with Chapter 10 of the Laws of 1917, which requires that a public utility shall thereafter obtain from the commission a certificate that public convenience and necessity require the exercise of the right or privilége claimed by the utility. The case turned upon the time at which the work on the municipal lighting plant was begun. The petitioner alleged that, while the work on the pumping plant antedated the going into effect of the Law of 1917, the lighting plant was begun after the law became effective. Upon this question the commisson heard testimony and found in favor of the Town-of Burlington. An examination of the evidence shows that the commission’s finding was fully justified; that being so the finding must stand and the order of the commission is therefore affirmed.
Mr. Chief Justice Garrigues and Mr. Justice Denison concur.